              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 PO-19-5079-GF-JTJ

            Plaintiff,                     VIOLATION:
                                           6564893
     vs.                                   Location Code: M13

 SUVASISH SHARMA,                          ORDER

            Defendant.


     Based upon the unopposed motion of the United States and for good cause

appearing, IT IS HEREBY ORDERED that the citation is DISMISSED.

     IT IS FURTHER ORDERED that the initial appearance scheduled for

August 8, 2019 is VACATED.

     DATED this 7th day of August, 2019.
